Exhibit 10.2
 
FORBEARANCE AGREEMENT


This Forbearance Agreement (this “Agreement”) is entered into as of December 6,
2013 (the “Effective Date”), by and between Cachet Financial Solutions Inc., a
Minnesota corporation (“Borrower”), and Michaelson Capital Partners, LLC on
behalf of itself and its affiliates including Michaelson Capital Special Finance
Fund, LP, a Delaware limited partnership (formerly, Imperium Special Finance
Fund, LP, the “Lender”).

 
BACKGROUND


Lender currently extends credit to Borrower on the terms and conditions set
forth in that certain Loan and Security Agreement by and between Lender and
Borrower, dated as of October 26, 2012, as amended pursuant to that certain
Amendment No. 1 to Loan and Security Agreement dated as of February 19, 2013 (as
amended, the “Loan Agreement”).  Pursuant to the Loan Agreement and certain Loan
Documents, Borrower granted a security interests in the Collateral, consisting
of all or substantially all of the properties and assets of Borrower, as
security for payment and performance of the Obligations of Borrower
thereunder.  The Obligations of Borrower have been separately guaranteed by
James L. Davis and Dana Elizabeth Davis (collectively, the “Guarantor”) pursuant
to a separate Guaranty executed by the Guarantor.  As of the date of this
Agreement, Borrower is not in compliance with certain covenants under the Loan
Agreement and the Note, including a Payment Default by reason of having failed
to pay in full all Obligations as of the Stated Expiry Date (collectively, the
“Defaults”).  Lender is not willing to waive the Defaults.  Borrower has
requested that Lender temporarily forbear from exercising certain rights and
remedies under the Loan Documents.  In order to accommodate Borrower’s request,
during and only during the period (the “Forbearance Period”) beginning on the
date of this Agreement and ending on March 6, 2014 (the “Forbearance Expiration
Date”), Lender is willing to temporarily forbear from exercising certain rights
and remedies available by reason of the Defaults, based on the terms,
conditions, and provisions contained in this Agreement.  Unless the context
otherwise requires, all capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.

 
AGREEMENT


Now, Therefore, based upon the foregoing premises which are hereby made a part
of this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Amounts Owing.  Borrower acknowledges and agrees that the aggregate
principal amount of loans outstanding as of October 31, 2013 is Three Million
Six Hundred Seventy One Thousand One Hundred Fifty Dollars ($3,671,150).


2.           Acknowledgment of Defaults.  The Defaults constitute an Event of
Default under the Loan Agreement.  Borrower acknowledges that, as a result of
the Defaults, Lender is permitted and entitled under the Loan Agreement to
exercise any and all default-related rights and remedies under the Loan
Documents, including without limitation the right to decline to provide further
credit to Borrower, to terminate the Loan Agreement, to accelerate the
Obligations, to enforce and foreclose upon the security interests granted under
the Loan Documents, and to exercise any other rights or remedies that may be
available under the Loan Documents or under applicable law.
 
 
 

--------------------------------------------------------------------------------

 


3.           Acknowledgement of Security Interests.  Borrower acknowledges and
agrees that the Obligations owing to Lender arising out of or in any manner
relating to the Loan Documents, are secured and shall continue to be secured by
valid, enforceable and perfected first-priority liens upon and security
interests in all assets and property of Borrower identified in the Loan
Documents as Collateral, and nothing herein contained shall in any manner affect
or impair the priority of such liens and security interests in the indebtedness,
obligations, and liabilities secured prior to giving effect to this Agreement.


4.           Conditions for Forbearance.  The temporary forbearance agreed to by
Lender pursuant to the terms and conditions of this Agreement is subject to the
following condition (the “Forbearance Condition”):  Lender will promptly cause
all proceeds received from Trooien Capital, LLC under that certain Loan and
Security Agreement by and between Borrower and Trooien and dated of even date
herewith to be transmitted directly to an account of Lender designated in
writing to Borrower.  Failure to comply with the Forbearance Condition shall be
grounds for immediate termination of this Agreement.


5.           Forbearance.  Provided that the Forbearance Condition is complied
with, and no Forbearance Termination (as defined in Section 6 below) occurs,
Lender agrees, subject to the terms and conditions set forth in this Agreement,
that it will not accelerate the Obligations or enforce any of the security
interests granted under the Loan Documents or, except as provided below,
exercise any other rights or remedies available by reason of the
Defaults.  Notwithstanding anything to the contrary stated herein, Borrower
acknowledges and agrees that Lender reserves the right to (i) continue to charge
interest on the outstanding Obligations at the Default Rate and (ii) in its sole
discretion, to refuse to make additional loans to Borrower.


6.           Forbearance Termination.  As used in this Agreement, “Forbearance
Termination” shall mean the occurrence of the Forbearance Expiration Date, or,
if earlier, the occurrence of any one or more of the following events:  (a) any
failure by Borrower for any reason to comply with the Forbearance Condition or
any other term, condition, or provision contained in this Agreement; (b) any
representation made by Borrower in this Agreement or pursuant to it proves to be
incorrect or misleading in any material respect when made; or (c) any material
adverse effect shall occur with respect to Borrower or any guarantor, or any
Collateral or any security interest, as determined in good faith by Lender.  The
occurrence of any Forbearance Termination shall be deemed an Event of Default
under the Loan Agreement.  Upon the occurrence of a Forbearance Termination, the
Forbearance Period is automatically terminated and Lender is then permitted and
entitled under the Loan Agreement, among other things, to accelerate the
Obligations and to exercise any other rights and remedies that may be available
under the Loan Documents or applicable law.


7.           No Waiver and Reservation of Rights.  Borrower acknowledges that
Lender is not waiving the Defaults, but is simply agreeing to forbear from
exercising its rights with respect to the Defaults to the extent set forth in
this Agreement.  Without limiting the generality of the foregoing, Borrower
acknowledges and agrees that immediately upon expiration of the Forbearance
Period, Lender shall have all of its rights and remedies with respect to the
Defaults to the same extent, and with the same force and effect, as if the
forbearance had not been granted.  Borrower will not assert and hereby forever
waives any right to assert that Lender is obligated in any way to continue
beyond the Forbearance Period to forbear from enforcing its rights or remedies
or that Lender is not entitled to act on the Defaults after the occurrence of a
Forbearance Termination as if such default had just occurred and the Forbearance
Period had never existed.
 
 
2

--------------------------------------------------------------------------------

 


8.           Voluntary Agreement.  Borrower represents and warrants that it is
represented by legal counsel of its choice and that its counsel has had the
opportunity to review this Agreement, that it is fully aware of the terms
contained herein and that it has voluntarily and without coercion or duress of
any kind entered into this Agreement.


9.           Security Documents Remain Effective; No Oral Agreements.  Except as
expressly set forth in this Agreement, the Loan Documents and all of the
obligations of Borrower thereunder, the rights and benefits of Lender
thereunder, and the security interests created thereby are hereby ratified and
remain in full force and effect.  This Agreement and the Loan Documents are
intended by Borrower and Lender as a final expression of their agreement and are
intended as a complete and exclusive statement of the terms and conditions of
that agreement.  No party shall be bound by any oral agreement, and no rights or
liabilities, either expressed or implied, shall arise on the part of any party,
or any third party, until and unless the agreement on any given issue has been
reduced to a written agreement executed by the parties to be bound
thereby.  This Agreement may be amended, replaced or supplemented only by a
written agreement executed by the parties.


10.         Miscellaneous.  By its acceptance hereof, Borrower hereby represents
that it has the necessary power and authority to execute, deliver, and perform
the undertakings contained herein, and that this Agreement constitutes the valid
and binding obligation of Borrower enforceable against it in accordance with its
terms.  Any provision of this Agreement held invalid, illegal, or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality, or unenforceability without affecting the
validity, legality, and enforceability of the remaining provision hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties hereby
acknowledge and agree that this Agreement shall constitute a “Loan Document” for
all purposes of the Loan Agreement and the other Loan Documents.  Unless
otherwise expressly stated herein, the provisions of this Agreement shall
survive the termination of the Forbearance Period.  This Agreement may be
executed in counterparts and by different parties on separate counterpart
signature pages, each of which constitutes an original and all of which taken
together shall constitute one and the same instrument.  Delivery of executed
counterparts of this Agreement by telecopy or by .pdf electronic delivery shall
be effective as an original.  This Agreement shall be governed by the laws of
the State of New York without regard to its conflicts-of-law provisions.


*  *  *  *  *  *  *
 
 
3

--------------------------------------------------------------------------------

 
 
In Witness Whereof, this Forbearance Agreement is entered into as of the date
first above written.
 

CACHET FINANCIAL SOLUTIONS INC.   MICHAELSON CAPITAL PARTNERS, LLC              
By:
/s/ Jeffrey C. Mack   By: /s/ Vincent S. Capone   Name: Jeffrey C. Mack   Name:
Vincent S. Capone   Title: President   Title: GC/COO  

 
 
4

--------------------------------------------------------------------------------